FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 13, 2022

                                      No. 04-22-00027-CR

                                        Ishmal BEARD,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020CR3901
                       Honorable Kevin M. O'Connell, Judge Presiding


                                         ORDER
        On November 10, 2019, appellant was released under a personal recognizance bond
setting a bond in the amount of $12,500. In March 2020, the grand jury returned a true bill of
indictment. On September 22, 2021, the bond officer submitted a first violation report stating
appellant was non-compliant. That day, the trial court signed an order that doubled the bond to
$25,000. On January 10, 2022, appellant pro se filed a “notice of appeal” that fails to identify
what appellant intends to appeal. The trial court clerk confirmed to this court that appellant is
presently set for trial on January 28, 2022. The clerk’s record was filed on January 12, 2022.
        The clerk’s record does not contain a final appealable order. As a general rule,
a criminal defendant’s right of appeal is limited to an appeal from a final judgment of
conviction. See TEX. CODE CRIM. PROC. art. 44.02; see also State v. Sellers, 790 S.W.2d 316, 321
n.4 (Tex. Crim. App. 1990) (“A defendant’s general right to appeal under [article 44.02] and its
predecessors has always been limited to appeal from a ‘final judgment,’ though the statute does
not contain this limitation on its face.”).
        Moreover, “[t]he courts of appeals do not have jurisdiction to review interlocutory orders
unless that jurisdiction has been expressly granted by law.” Ragston v. State, 424 S.W.3d 49, 52
(Tex. Crim. App. 2014) (quoting Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App.
1991)). We do not have jurisdiction to consider an appeal from an interlocutory pretrial order
increasing bail because such jurisdiction has not been expressly granted by statute. See Ex parte
Herrera, 04-18-00020-CR, 2018 WL 1733123, at *2 (Tex. App.—San Antonio Apr. 11, 2018,
no pet.) (not designated for publication).
        The notice of appeal does not indicate what appellant intends to appeal, and the record
does not reflect either a final appealable order or an interlocutory order on which an immediate
appeal is authorized. We, therefore, ORDER appellant to show cause no later than January 27,
                                                                                       FILE COPY

2022 why this appeal should not be dismissed for lack of jurisdiction. All appellate deadlines are
suspended until further order of the court.


                                                    _________________________________
                                                    Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of January, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court